Citation Nr: 0107408	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to March 19, 1997 for 
the grant of entitlement to service connection for left ear 
hearing loss and for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1969 to 
July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, wherein the RO established service 
connection for left ear hearing loss and for tinnitus, 
effective March 19, 1997.   

In the appellant's July 1999 substantive appeal (VA Form 9), 
he requested a personal hearing in Washington, D.C.  A 
hearing was subsequently scheduled for November 2000.  In 
August 2000, the appellant made a request to change his 
representation from the Texas Veterans Commission to the 
Disabled American Veterans (DAV).  He also requested that the 
DAV provide him with representation at his hearing.  In a 
letter of September 2000, the Board informed the appellant 
that because he had not filed for a change in representation 
within a 90 day period from August 25, 1999, it was not 
possible to accept his request for a change unless he filed a 
motion.  The appellant subsequently filed a motion and it was 
granted.  Thus, the appellant is currently represented by the 
DAV.  In addition, in response to a Board inquiry of February 
2001 regarding his desires for a hearing, he indicated that 
he no longer wanted a hearing.  


FINDING OF FACT

The record does not show that the appellant, who was 
discharged from service in July 1971, filed a claim for 
service connection for hearing loss or tinnitus prior to 
March 19, 1997, the date assigned for the grant of service 
connection left ear hearing loss and tinnitus and the award 
of disability compensation for tinnitus.    


CONCLUSION OF LAW

An effective date prior to March 19, 1997 for the grant of 
entitlement to service connection for left ear hearing loss 
or for tinnitus is not warranted.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.157, 3.400(o)(2) (2000).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The evidence of record shows that the appellant originally 
applied for VA benefits for a psychiatric disorder in January 
1979.  He filed an additional application for VA benefits for 
a psychiatric disorder in June 1981.    

Outpatient treatment records from the North Texas Health Care 
System (VA Medical Centers in Dallas, Bonham, and Fort 
Worth), from February to December 1978 and from January 1979 
to December 1982, are negative for any complaints or findings 
of hearing loss and/or tinnitus.  

The RO received the appellant's application for service 
connection for hearing loss and tinnitus on March 19, 1997.  
At that time, the appellant stated that his disabilities had 
occurred during service from November 1969 to July 1971.  

In a May 1997 statement from the appellant, he indicated that 
while he was in the military, he was assigned to tanks and 
artillery and that during that period of time, he developed 
hearing loss and ringing in his ears.  He also noted that 
since his discharge, his hearing loss had continued to get 
worse and he continued to have ringing in his ears.  

In May 1997, the appellant filed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, noting that he had received 
treatment at the K-Clinic in August 1989 and November 1991 
for infections.  However, in a Facsimile Transmission Sheet 
from the K-Clinic, dated in June 1997, the clinic notified 
the RO that no medical records pertaining to the appellant 
were found.  

Private medical records from the Audiology Associates of 
Arlington, dated in July 1997, show that at that time, the 
appellant was diagnosed with asymmetrical hearing loss.  

In September 1997, the appellant submitted photographs 
allegedly showing him shooting artillery in 1971 while he was 
in Vietnam. 

In a September 1997 rating action, the RO denied service 
connection for hearing loss and for tinnitus.  The appellant 
filed a Notice of Disagreement (NOD) in November 1997, and a 
Statement of the Case (SOC) was issued in November 1997.  The 
appellant's substantive appeal (VA Form 9) was received in 
November 1997.  

The appellant was afforded a VA audiological evaluation in 
March 1998, at which time he reported that during service, 
his duties included "tanks, artillery, automatic weapons, 
[and] air defense."  The appellant stated that he was 
exposed to loud guns and that due to his in-service noise 
exposure, he developed hearing loss and tinnitus.  He noted 
that his tinnitus started in 1970.   

In a June 1998 Addendum, the results from the appellant's 
March 1998 audiological evaluation were interpreted by a VA 
physician.  The diagnosis was sloping high frequency 
sensorineural hearing loss and tinnitus.  The physician 
stated that the appellant's sensorineural hearing loss was 
"likely noise-induced," and that tinnitus was secondary to 
noise exposure.   

In a July 1998 rating action, the RO granted service 
connection for left ear hearing loss and for tinnitus.  At 
that time, the RO assigned a zero percent rating for hearing 
loss, effective from March 19, 1997, and a 10 percent rating 
for tinnitus, effective from March 19, 1997.  In August 1998, 
the appellant withdrew his appeal as to the continued hearing 
loss.

In the appellant's NOD, dated in October 1998, he stated that 
his service-connected injuries occurred in March 1971, not 
March 1997, and that the appropriate effective date was March 
1971.  

In the appellant's substantive appeal (VA Form 9), dated in 
July 1999, he maintained that in 1971, the "cause" of his 
hearing loss had not been properly diagnosed.  He stated that 
it was not until 1997 that his noise induced hearing loss was 
properly diagnosed and that had it been diagnosed earlier, he 
would have filed his claim at an earlier date.  


II.  Pertinent Law and Regulations

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 1991); 
38 C.F.R. § 3.151(a) (2000).  

A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p)(2000).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  
38 C.F.R. § 3.155 (2000).  An informal claim must also be in 
writing.  See Rodriguez v. West, No. 98-7087 (Fed. Cir. 
August 25, 1999).  "Date of receipt" generally means the 
date on which a claim, information or evidence was received 
by VA.  38 C.F.R. § 3.1(r) (2000).     

The effective date of an evaluation and award of compensation 
based on direct service connection is the day following 
separation from active service or the date entitlement arose 
if the claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (2000).  


III.  Analysis

The appellant contends, in essence, that he is entitled to an 
effective date for service connection for left ear hearing 
loss and for tinnitus back to the time of his discharge from 
service in July 1971.  He maintains noise induced hearing 
loss and tinnitus were not diagnosed until 1997, and that if 
they had been diagnosed earlier, he would have filed his 
claim earlier.  

In the instant case, service connection for left ear hearing 
loss and for tinnitus was based on the appellant's formal 
claim received on March 19, 1997.  The is no document of 
records prior to March 19, 1997 that serves as a claim for 
those disabilities.  The Board acknowledges the appellant's 
contention that had he been diagnosed with noise induced 
hearing loss and tinnitus earlier, he would have filed his 
claim earlier.  However, the prevailing law and regulations 
provide that the effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(2)(I)&(ii).  In this 
case, there is nothing of record that speaks to an informal 
or formal claim at any time earlier than March 19, 1997.  In 
addition, for an effective date back to the day following 
discharge from service, the appellant's original claim would 
have had to been received by VA within one year after 
separation.  Therefore, because the appellant's original 
claim of entitlement to service connection for hearing loss 
and tinnitus was received on March 19, 1997, the effective 
date of the grant of service connection for left ear hearing 
loss or for tinnitus cannot be earlier than March 19, 1997.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As a result, 
the claim for an earlier effective date must be denied.





ORDER

An effective date prior to March 19, 1997, for the grant of 
entitlement to service connection for left ear hearing loss 
and for tinnitus is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

